By the Court.—Freedman, J.
By the amendment allowed nothing was added to the complaint. The plaintiffs' obtained leave to withdraw a part. The effect was not to change, but to drop a cause of action. The complaint thereupon still contained a good and sufficient cause of action. The case of Ireland v. The Metropolitan Elevated Railway Co., recently decided by this court, is therefore not in point. In that case the object of the amendment sought was to substitute an equitable for a common law action and thus to avoid a dismissal of the complaint. The order should be affirmed with $10 costs and disbursements. Sedgwick, Ch. J., and Ingraham, J., concurred.